DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 4/22/2022.
Claims 1-20 are pending. Claims 1, 8 and 15 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see last paragraph of page 10 of the remarks, filed on 04/22/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 of  claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the closest prior art of record, Giurgiu et al. and Chen et al.,  either in singularly or in combination fails to anticipate or render obvious the limitations of determining the measure of probe quality based upon an product of a representation of the distance between the plurality of probe points and the line representative of the link and a representation of the difference between the bearing of the plurality of probe points and the bearing of the link; and providing probe points to an application based upon the measure of probe quality of the probe points such that the probe points that are provided satisfy a predefined probe quality of the application, in combination with the limitations set forth by the claim.  
Dependent claims 2-7 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 8, is allowed because the closest prior art of record, Giurgiu et al. and Chen et al.,  either in singularly or in combination fails to anticipate or render obvious the limitations of determine the measure of probe quality based upon a product of a representation of the distance between the plurality of probe points and the line representative of the link and a representation of the difference between the bearing of the plurality of probe points and the bearing of the link; and provide probe points to an application based upon the measure of probe quality of the probe points such that the probe points that are provided satisfy a predefined probe quality of the application, in combination with the limitations set forth by the claim.
Claims 9-14 are allowed for the reasons explained above with respect to independent claim 8 from which they depend.
Claim 15, is allowed because the closest prior art of record, Giurgiu et al. and Chen et al.,  either in singularly or in combination fails to anticipate or render obvious the limitations of determine the measure of probe quality based upon a product of a representation of the distance between the plurality of probe points and the line representative of the link and a representation of the difference between the bearing of the plurality of probe points and the bearing of the link; and provide probe points to an application based upon the measure of probe quality of the probe points such that the probe points that are provided satisfy a predefined probe quality of the application, in combination with the limitations set forth by the claim.
Claims 16-20 are allowed for the reasons explained above with respect to independent claim 15 from which they depend.
	With respect to the closest prior art of record, Giurgiu et al. US2018/0121483 teaches a method for determining a measure of probe quality (see Fig. 6, element 650, where an error of the statistical mean is being determined), the method comprising: for a plurality of probe points (see Fig. 6, step 610, where probe data from a plurality of probes is received), determining a distance between a respective probe point and a line representative of a link (see para. 0004, 0008, 0012, 0016, 0025, 0049, 0052, 0055, 0062-0066, where a distance is being calculated between the location information for each probe data point and the link segment); for the plurality of the probe points, determining a difference between a bearing of the respective probe point and a bearing of the link (see fig. 6, step 640, abstract, para. 0003-0012, 0062-0069, where a difference between heading information and/or location information of the probe data and link segment is disclosed), wherein a measure of probe quality is determined (see Fig. 6, element 650, where an error of the statistical mean is being determined) and wherein a statistical test is calculated by multiplying a shift of the mean Δmean by an error on the mean distribution σmean (see abstract, para. 0003, 0007, 0011, 0015, 0018, 0052, 0066, 0076, 0081-0089); and Chen et al. US Patent 10,060,751, wherein an approach for point based map matchers by retrieving points collected within proximity to a map feature represented by a link of a geographic database, and probe points are collected from sensors of devices traveling near the map feature (see abstract).
However, the closest prior art of record Giurgiu et al. and Chen et al. either in singularly or in combination fails to anticipate or render obvious the limitations of independent claims 1, 8 and 15, as explained above, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864